Name: Commission Regulation (EEC) No 1215/93 of 18 May 1993 opening a standing invitation to tender in Belgium, Germany, Spain, France and Italy for the free supply of common wheat flour to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/10 Official Journal of the European Communities 19 . 5. 93 COMMISSION REGULATION (EEC) No 1215/93 of 18 May 1993 opening a standing invitation to tender in Belgium, Germany, Spain, France and Italy for the free supply of common wheat flour to Albania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure to supply food products to the population of Albania ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Article 1 Under the conditions laid down in Regulation (EEC) No 1616/92, the Belgian, German, Spanish, French, and Italian intervention agencies shall open a standing invita ­ tion to tender for the supply of 15 000 tonnes of common wheat flour as set out in Annex I and in accordance with the provisions of this Regulation. Whereas Commission Regulation (EEC) No 1616/92 of 24 June 1992 laying down detailed rules applicable to the free supply of food products to the population of Alba ­ nia ^), as amended by Regulation (EEC) No 2098/92 (*), provides for allocation of the supply of common wheat flour pursuant to Council Regulation (EEC) No 1567/92 to be made by invitation to tender ; whereas the invita ­ tions to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies and for the processing, transport and other related costs ; Article 2 Tenders shall be for the quantity, in metric tonnes, of common wheat or of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender as provided for in Article 14 (2) of Regulation (EEC) No 1616/92. The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender. Whereas a standing invitation to tender should be opened urgently in five Member States for the supply of 1 5 000 tonnes of common wheat flour : Whereas tenders may relate to common wheat and durum wheat ; whereas criteria must therefore be laid down to determine which is the most favourable tender ; whereas to that end tenders should be compared on the basis of the value of the quantity of the basic product requested as payment in kind ; Article 3 1 . Notwithstanding Article 12 (3) of Regulation (EEC) No 1616/92 when delivery delays occur, for each day of delay 0,05 % of the security specified in Article 8 of that Regulation shall be forfeit in respect of the quantities delivered late. If such delays exceed a period of five days, the percentage forfeit shall amount to 1 % for each day of delay. 2. The part of the security, referred to in Article 8 of Regulation (EEC) No 1616/92, corresponding to any addi ­ tional costs incurred by the Community, pursuant to Article 9 (2) of that Regulation or to the corresponding Articles relating to the other sectors, shall also be forfeit. Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed delivers ; (') OJ No L 166, 20. 6. 1992, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 170, 25. 6. 1992, p . 18 . O OJ No L 210, 25. 7. 1992, p. 15. No L 123/1119. 5. 93 Official Journal of the European Communities 3. The provisions of the preceding paragraphs 1 and 2 shall apply where delivery delay is attributable to the operator. Article 4 1 . The time limit for submission of tenders for the first invitation to tender shall be 3 p. m. on 26 May 1993 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 3 p. m. each Wednesday (Brussels time). 3 . The time limit for submission of tenders of the last partial invitation to tender shall expire at 3 p. m. on 9 June 1993 (Brussels time). 4. Notwithstanding Article 14 of Commission Regula ­ tion (EEC) No 1616/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders shall be submitted to the intervention agency concerned. The intervention agencies concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex II. Article 6 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 1616/92 is given in Annex III hereto. The certificate shall be issued after the goods have been taken over. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply which shall be specified in the invitation to tender issued by the intervention agency concerned. 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the takeover stage. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Common wheat : ECU 52/tonne Durum wheat : ECU 65/tonne . Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable in the month of the last day for submission of tenders. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence. Article 1 1 1 . The Member States concerned shall adopt all ad ­ ditional provisions necessary for implementation of this Regulation. 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the Alba ­ nian authorities. Article 12 Successful tenderers may take over the goods made avai ­ lable as payment in kind only once the intervention agency concerned is in possession of all the supporting documents showing that the delivery has been satisfacto ­ rily carried out. Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1993 . For the Commission Rene STEICHEN Member of the Commission No L 123/12 Official Journal of the European Communities 19 . 5. 93 ANNEX I 1 . Common wheat flour  Albania 1.1 . Number of lots : Lot No 1 : 10 000 tonnes to be delivered to Durres (in bags  slung) Lot No 2 : 5 000 tonnes to be delivered to Preveza (Greece) (in bags  slung) 1.2. Characteristics and quality of the goods (') : OJ No C 114, 29 . 4. 1991 (point II.B.1 (a)) 1.3 . Packaging : OJ No C 114, 29. 4. 1991 (point II.B.2 (d))(2) 1.4. Marking : (a) European flag : OJ No C 114, 29. 4. 1991 (Annex I) (b) and inscriptions in Albanian ¢COMMON WHEAT FLOUR / EUROPEAN COMMUNITY* 2. Conditions of supply 2.1 . Mobilization of the product : domestic market of the Community 2.2. Method of transport : by sea (rigged-up vessel); 2.3. Stage of delivery : free at port of destination ; 2.4. Deadlines for delivery : Lot No 1 : 30 June 1993. Lot No 2 : 30 June 1993 (3). If no tender is accepted on 27 May 1993 all the above dates are deferred by seven days . This shall also apply if there is no acceptance on 3 June 1993. 2.5. The wheat shall be delivered by sea in regular instalments in line with a timetable to be agreed with the Albanian authorities. The final date for completion of deliveries shall be 30 June 1993. (') The successul tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State con ­ cerned. The radioactivity certificate must specify the caesium- 134 and -137 and iodine-131 contents. (2) With a view to possible re-bagging, the successful tenderer shall supply 2 % of empty bags of the same quality as those containing the goods, bearing me inscription followed by a capital R\ (Point II.B.2^d), amended by OJ No C 1 35, 26. 5. 1992, p. 20). (3) In agreement with the Greek authorities, in particular the National Foundation for the Reception and Resettlement of Repatriated Greeks (NFRRRG). No L 123/1319 . 5 . 93 Official Journal of the European Communities ANNEX II Standing invitation to tender for the free supply of the common wheat flour to Albania (Regulation (EEC) No 1215/93) KT , ? . . Quantity of common wheat Quantity of durum wheat Tenderer's Preferred to in required as payment required as paymentNo as referred to in in kind in kind point 1.1 of Annex I (tQnnes) (tonnes) 12 3 4 1 2 3 4 etc . ANNEX III Delivery by sea TAKEOVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Albanian Government, hereby certify that the following goods have been taken over : Name of vessel / registration numbers of heavy goods vehicles : . Place and date of takeover : . Nature of goods : Tonnage taken over : . Remarks/reservations